Citation Nr: 1023997	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-28 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus.

3.  Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1950 to 
October 1952.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2008 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2010, the appellant testified before the undersigned 
Veteran's Law Judge (VLJ).  A copy of the transcript is 
associated with the claims folder

Entitlement to service connection for hearing loss disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for hearing loss disability and 
tinnitus was denied in a June 1978 rating decision.  The 
appellant was informed of the determination and of the right 
to appeal.  The appellant did not appeal within one year of 
date of notification.

2.  The appellant filed a claim to reopen the issue of 
service connection for tinnitus in July 2003; the RO denied 
the claim based on no new and material evidence.  The 
appellant was informed of that determination and of the right 
to appeal.  The appellant did not appeal within one year of 
date of notification.

3.  The appellant filed a claim to reopen the issues of 
service connection hearing loss disability and tinnitus in 
March 2008.

4.  Recent evidentiary submissions show hearing loss related 
to acoustic trauma; evidence added to the record since the 
prior final decision on hearing loss disability relates to a 
previously unestablished fact.

5.  Recent evidentiary submission in support of the claim for 
tinnitus are cumulative/redundant of previously reviewed 
evidence, and do not relate to a previously unestablished 
fact.


CONCLUSIONS OF LAW

1.  The June 1978 rating decision denying service connection 
for hearing loss disability is final; new and material 
evidence sufficient to reopen the claim has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The June 1978 rating decision denying service connection 
for tinnitus is final; new and material evidence sufficient 
to reopen the claim has not been submitted.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
March 2008 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant of the basis of the prior denial of his hearing 
loss disability and tinnitus claims and the legal 
requirements for reopening the claims.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Lastly, VA notified the appellant of the 
disability rating and effective date elements of his claim.  
This action was conducted prior to the initial adverse 
adjudication of the claims.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Relevant records 
have been obtained and associated with the claims folder.  VA 
afforded the appellant an opportunity to appear for a hearing 
and he testified before the undersigned in March 2010.  It is 
noted that the undersigned VLJ advised the appellant of the 
type of evidence necessary to reopen a claim and that the VLJ 
held the record open for an additional 30 days so that the 
appellant could provide VA such evidence or information.  
However, no additional evidence has been received by VA in 
support of the claim following the hearing.  The actions of 
the VLJ supplements VCAA and complied with 38 C.F.R. § 3.103.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Claims to Reopen

When the RO has disallowed a claim, the claim may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed except as may be 
provided by regulations not inconsistent with this title.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Hearing Loss Disability

In a June 1978 rating decision, the RO denied service 
connection for hearing loss disability.  The claim was denied 
because evidence had not been obtained or submitted showing a 
hearing loss disability.  The appellant was notified of this 
decision in a letter dated June 1978.  No appeal was filed 
and this decision became final.  The record also establishes 
that no evidence was received within one year of the rating 
decision.

At the time of the June 1978 decision, the evidence included 
service treatment records.  These records reflect, at 
enlistment in 1950 and at discharge in 1952, whisper voice 
hearing of 15/15 in each ear.  Clinical evaluation was 
normal.  Form DD 214 reflects that the appellant was 
separated for hardship and that his most significant duty 
assignment was apprentice air policeman.

In March 2008, the appellant filed an application to reopen 
for service connection for hearing loss disability.  The 
recent evidentiary submissions include VA treatment records 
dated July to August 2003 and March 2005 to October 2007, 
along with the transcript of sworn testimony given in March 
2010.

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has 
been submitted.  VA treatment record dated May 2005 shows 
that the appellant has speech discrimination less than 94 
percent bilaterally.  A February 2006 VA treatment note shows 
an impression for bilateral neurosensory hearing loss 
secondary to acoustic trauma.  Similarly, a February 2007 VA 
treatment note shows an impression for neurosensory hearing 
loss.  The evidence is new because it was not previously 
considered by VA and it is not duplicative in substance of 
previously submitted evidence.  The evidence associated with 
the prior final denial did not show hearing loss or hearing 
loss disability, in contrast to the recent evidentiary 
submissions.  Also, the recent evidentiary submissions are 
material because they tend to establish a previously 
unestablished fact, namely, the existence of a hearing loss 
disability attributable to acoustic trauma.  As such, the 
recent evidentiary submissions, when viewed in the context of 
the prior denial, cure the prior evidentiary defects.  
Therefore, the application to reopen is granted.

The record also establishes a diagnosis of sensorineural 
hearing loss.  Based upon decisions of the Federal Circuit, 
such new diagnosis would constitute a new claim.  Whether the 
issue is addressed as a new claim or reopened claim, the 
result is the same.  The appellant is entitled to de novo 
review.  See Boggs v. Peake, 520 F. 3d 1330 (2008).

Tinnitus

In a June 1978 rating decision, the RO denied service 
connection for tinnitus.  The claim was denied because, 
although service treatment records showed that the appellant 
was seen for ringing in the ears, his last examination showed 
"no indication of any disability that might have resulted 
from this condition."  The rating decision specifically 
noted "not found last exam."

The appellant was notified of this decision in a letter dated 
June 1978.  No appeal was filed and this decision became 
final.

At the time of the June 1978 decision, the evidence included 
service treatment records.  Reports of enlistment examination 
dated 1950 and discharge examination dated 1952 reflect 
normal clinical evaluation.  A February 1951 treatment note 
shows complaint of ringing in the right ear of 3 days 
duration and that he can't hear too well.  It was indicated 
that he was on the firing range 10 days ago.  Exam was 
negative, "plugged ear" was indicated.

In July 2003, the appellant filed a claim to reopen for 
service connection for tinnitus.  Evidence submitted in 
support of the claim included VA treatment records dated July 
2003 showing a past medical history and assessment for 
hearing loss with tinnitus.  The RO denied the claim to 
reopen in September 2003, noting that the recent evidentiary 
submissions only showed current treatment-which was not new 
and material evidence.  The appellant was notified of this 
decision in a letter dated September 2003.  No appeal was 
filed and this decision became final.

In March 2008, the appellant again filed a claim to reopen 
for service connection for tinnitus.  The recent evidentiary 
submissions include duplicate copies of service treatment 
records and VA treatment records dated March 2005 to October 
2007, along with the transcript of sworn testimony given in 
March 2010.

VA treatment records show that the appellant was seen by 
audiology and otolaryngology for hearing evaluation and ear 
complaints.  In February 2006, the appellant reported ringing 
ears of many years' duration.

Having reviewed the recent evidentiary submissions, the Board 
finds that new and material evidence to reopen the claim for 
service connection for tinnitus has not been presented.  At 
the time of the prior decisions, there was a claim for 
service connection for tinnitus, a complaint of tinnitus 
during service, a findings of not found on last examination, 
and remote post service evidence of tinnitus.  The RO 
determined that there was an absence of evidence of a nexus 
to service.

In connection with the prior final denial, the appellant 
reported having tinnitus related to service-thus his 
contentions remain the same and the evidence is redundant of 
previously considered evidence.  The recent evidentiary 
submissions merely relate the appellant's subjective report 
of having ringing in the ears, which is neither new nor 
material to the claim.  At the time of the 2003 decision, 
there was post service evidence of tinnitus.  Evidence that 
confirms a previously established fact is cumulative.

Because the evidence added to the record since the prior 
final decision is cumulative/redundant of previously reviewed 
evidence, and does not relate to a previously unestablished 
fact, the application to reopen must be denied.

ORDER

The application to reopen the claim for service connection 
for hearing loss disability is granted.

The application to reopen the claim for service connection 
for tinnitus is denied.


REMAND

In view of the favorable decision above, the Board finds that 
further evidentiary development is warranted.  Specifically, 
a VA audiological examination should be conducted to 
ascertain whether the appellant has a current hearing loss 
disability related to service.

Accordingly, the claim is REMANDED for the following action:

1.  The appellant should be provided VCAA 
notice of the information and evidence 
required to establish entitlement to 
service connection for hearing loss 
disability including the provision of 
38 C.F.R. § 3.385.

2.  A VA audiological examination should 
be conducted to ascertain whether the 
appellant has a current hearing loss 
disability, as defined by 38 C.F.R. 
§ 3.385, related to service.  If a 
hearing loss disability is shown, the 
examiner should indicate whether it is 
likely, as likely as not, or unlikely 
related to service.  A complete rationale 
is required for all opinions.  The claims 
folder should be available for review.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


